                      UNITED STATES BANKRUPTCY COURT
                    FOR THE EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

In Re:                                            )   Case No. 18-54207-mbm
Andrew Lawrence Kukla (xxx-xx-8436)               )
Bethann Marie Kukla (xxx-xx-5779)                 )   Chapter 13
                                  Debtor(s)       )
                                                  )   Hon. Marci B. McIvor

                             ORDER CONFIRMING PLAN

       The Debtor(s)’ Chapter 13 plan was duly served on all parties in interest. A hearing
on confirmation of the plan was held after due notice to parties in interest. Objections, if
any, have been resolved. The Court hereby finds that each of the requirements for
confirmation of a Chapter 13 plan pursuant to 11 USC §1325(a) are met.

     Therefore, IT IS HEREBY ORDERED that the Debtor(s)’ Chapter 13 plan, as last
amended, if at all, is confirmed.

       IT IS FURTHER ORDERED that the claim of Gudeman & Associates, P.C.,
Attorney for the Debtor(s), for the allowance of compensation and reimbursement of
expenses is allowed in the total amount of $FEEAPP in fees and $FEEAPP in expenses,
and that the portion of such claim which has not already been paid, to-wit: $FEEAPP shall
be paid by the Trustee as an administrative expense of this case.

       IT IS FURTHER ORDERED that the Debtor(s) shall maintain all policies of
insurance on all property of the Debtor(s) and this estate as required by law and contract.

       All filed claims to which an objection has not been filed are deemed allowed
pursuant to 11 USC §502(a), and the Trustee is therefore ORDERED to make distributions
on these claims pursuant to the terms of the Chapter 13 plan, as well as all fees due the
Clerk pursuant to statute.

       IT IS FURTHER ORDERED as follows: [Only provisions checked below apply]


[X]    Class 9 unsecured creditors shall be paid 100% on their duly filed proofs of
       claim.

[X]    The Debtor(s) shall remit 0% of all tax refunds to which Debtor(s) is/are entitled
       during the pendency of the case and shall not alter withholdings without Court
       approval.


 18-54207-mbm       Doc 37    Filed 04/10/19    Entered 04/10/19 07:31:04       Page 1 of 2
[X]   The Debtors’ Plan payments shall be increased to $833.00 semi-monthly
      effective 4/4/19.

[X]   The claim of Navient PC Trust (PACER Claim No. 34) shall be paid as a
      Class 4.3 claim, to be paid by the Trustee, beginning with the May 1, 2019
      Payment, in the amount of $261.00 per month.

[X]   For clarification purposes, the language in Section II.B. of the Plan referencing the
      justification for the step increases shall be stricken. The step increases in this case
      shall occur as follows: Plan payments shall be increased to $915.00 semi-monthly
      effective 6/1/2020, to $968.00 semi-monthly effective 9/1/2021, to $1,010.00 semi-
      monthly effective 7/1/2022, to $1,020.00 semi-monthly effective 11/1/2022, and to
      $1,063.00 semi-monthly effective 3/1/2023.

[X]   Other: The Debtors agree that the liquidation analysis requires the payment of no
      less than $1,100.00 to Class 9 unsecured creditors, based on the transfer to Karl N.
      McKennon.

Objections Withdrawn

Approved:

      /s/ Thomas D. DeCarlo attorney for       /s/ Brian Rookard (P-69836)
      Chapter 13 Standing Trustee              Attorney for Debtor
      David Ruskin                             Gudeman & Associates, P.C.
      26555 Evergreen, Suite 1100              1026 W. Eleven Mile Rd.
      Southfield, MI 48076                     Royal Oak, MI 48067
                                               248-546-2800



Signed on April 10, 2019




 18-54207-mbm      Doc 37     Filed 04/10/19    Entered 04/10/19 07:31:04      Page 2 of 2
